Citation Nr: 0840732	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

This matter was remanded by the Board in August 2006 for 
further evidentiary and procedural development.

The veteran is in receipt of a total disability rating based 
on individual unemployability (TDIU), effective October 6, 
2003.


FINDING OF FACT

Granting the benefit of the doubt to the veteran, diagnosed 
PTSD is the result of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are approximated. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f) (2008).







REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 


The Merits of the Claim

The veteran contends that her current PTSD symptoms result 
from an in-service personal assault. After carefully 
considering the record, the Board finds that the evidence is 
at least in equipoise as to whether an in-service personal 
assault occurred, and will grant the claim.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor. In such situations it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged. Therefore, evidence from 
sources other than the veteran's service records may  
corroborate an account of a stressor incident. See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such  
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy. 38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety  
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. Id.

As stated by the U.S. Court of Appeals for Veterans Claims  
(Court) in Bradford v. Nicholson, 20 Vet. App. 200 (2006),  § 
3.304(f)(3) provides "unequivocally" that "VA will not deny a 
post-traumatic stress disorder claim that is based on in-
service personal assault" without first providing the 
requisite notice. The Court also stated that § 3.304(f)(3)  
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes." The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record." 38 U.S.C. § 7104. The Board must also address 
all issues that are reasonably raised by the appellant. EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see  also Jones v. 
Principi, 3 Vet. App. 396, 399 (1992). 

The veteran contends that she experienced an in-service 
personal assault in her barracks by a group of female 
soldiers in May 1984. She stated that the female soldiers 
threw a "blanket party" in the barracks, during which a 
blanket was thrown over her head and she was beaten. She 
further stated that the beating was so severe as to require 
hospitalization. She also reported a second incident where a 
group of intoxicated male soldiers threatened her sexually 
and attempted to gain entry into her room. 

VA treatment records reflect that the veteran has a PTSD 
diagnosis and has sought mental health treatment through the 
VA.  

In October 2002, March 2003 and November 2003 VA treatment 
records, the veteran was diagnosed with post traumatic stress 
disorder, based on the incidents described above.

Of significance are service treatment records from William 
Beaumont Army Medical Center dated May 1984. The veteran was 
brought to the Medical Center via ambulance in a semi-
conscious condition where it was noted she was reportedly hit 
over the head. Records indicated the veteran was beaten with 
an unknown object and diagnosed with a closed head injury and 
a hematoma to the left eyelid. Further physical examination 
noted swelling and abrasions to the left cheek and forehead. 

The veteran submitted a March 2003 buddy statement from a 
fellow veteran stationed at the same duty location as the 
veteran during the time of the assault. The fellow veteran 
indicated she was aware of some female soldiers getting 
together in the middle of the night to beat up the veteran. 
The fellow veteran indicated that the veteran subsequently 
wore sunglasses to cover some of the bruises on her face from 
this assault.

Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure. See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).

After considering the special provisions regarding in-service 
personal assault, the Board finds that the evidence is at 
least in equipoise as to whether an in-service personal 
assault occurred. See 38 U.S.C.A. § 3.304(f)(3); 38 U.S.C.A. 
§ 5107(b). The veteran has submitted medial evidence from 
William Beaumont Army Medical Center indicating that she was 
the apparent victim of an assault with sustained injuries and 
a statement from a fellow veteran who served with the veteran 
and testified that she was aware of the assault. Since the 
medical evidence shows that the veteran has a PTSD diagnosis 
etiologically related to her active service, the claim is 
granted.  



ORDER

Service connection for post traumatic stress disorder is 
granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


